t c memo united_states tax_court john christina wade petitioners v commissioner of internal revenue respondent docket no filed date erwin a rubenstein for petitioners gregory c okwuosah for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the sole issue for decision is whether petitioners are entitled to deduct dollar_figure for contributions to their individual_retirement_accounts ira’s in this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in ann arbor michigan petitioners are husband and wife references to petitioner in the singular are to christina wade petitioner was a part-time_employee of washtenaw community college wcc of the michigan public school system during taxable_year as a part-time_employee of wcc during petitioner was required to become a member of the michigan public school employees retirement_system mpsers the mpsers’ member investment plan plan is a statewide employer-sponsored gualified defined_benefit_plan participation in the mpsers is mandatory under the public school employees retirement act of the act as amended mich comp laws sec_38 for all public school full-time part-time teaching and nonteaching employees including short-term and interim employees except for a few specific groups exempt by law because petitioner’s position with wcc was not exempt by law she was automatically enrolled in the plan as a part-time_employee in sec_108 of the act mich comp laws sec_38 provides the following this state intends that the retirement_system be a qualified_pension plan created in trust under sec_401 of the internal_revenue_code and that the trust be an exempt_organization under sec_501 of the internal_revenue_code upon automatic enrollment in the plan petitioner was required to contribute percent of the first dollar_figure of compensation consequently dollar_figure was automatically contributed to the plan by wcc from petitioner’s total compensation in of dollar_figure in order to qualify to receive benefits under the plan petitioner must earn at least years of credited service and be at least years old a single credit_year is earned upon performing michigan public school work for days pincite or more hours per day within the school fiscal_year of july through june no more than year of credit may be earned within school fiscal_year and proportionate service_credit is granted for less than full-time employment if petitioner is unable to reach the 10-year minimum amount of service_credit then she will not receive any retirement benefits during calendar_year petitioner worked dollar_figure hours based upon the mpsers calculation which is part of the stipulation of facts petitioner earned years_of_service credit during - which did not entitle her to receive any regular plan benefits at no time did petitioner receive benefits under the plan in petitioners contributed dollar_figure each to their respective ira’s on their joint federal_income_tax return they claimed an ira deduction of dollar_figure and reported adjusted_gross_income of dollar_figure respondent determined that petitioners were not entitled to their ira deduction pursuant to sec_219 in general a taxpayer is entitled to deduct amounts contributed to an ira see sec_219 sec_1_219-1 income_tax regs the deduction in any taxable_year however may not exceed the lesser_of dollar_figure or an amount equal to the compensation includable in an individual taxpayer’s gross_income for such taxable_year see sec_219 the maximum amount that may be deducted is further limited where the taxpayer or spouse of the taxpayer is an active_participant in certain retirement plans sec_219 an active_participant is defined by sec_219 as an individual-- a who is an active_participant in-- a plan described in sec_401 which includes a_trust exempt from tax under sec_501 a an annuity plan described in sec_403 a plan established for its employees by the united_states by a state or political_subdivision thereof or by an agency_or_instrumentality of any of the foregoing --- - iv an annuity_contract described in sec_403 b v a simplified_employee_pension within the meaning of sec_408 or vi any simple_retirement_account within the meaning of sec_408 or b who makes deductible contributions to a_trust described in sec_501 the determination of whether an individual is an active_participant shall be made without regard to whether or not such individual’s rights under a plan trust or contract are nonforfeitable an eligible_deferred_compensation_plan within the meaning of sec_457 shall not be treated as a plan described in subparagraph a iii in the case of a taxpayer who is an active_participant and who files a joint_return the dollar_figure limitation of sec_219 a is reduced using a ratio determined by dividing the excess of the taxpayers’ modified_adjusted_gross_income modified agi over dollar_figure by dollar_figure see sec_219 and the defined_benefit_plan provided by mpsers was a plan described in sec_219 a see neumeister v commissioner tcmemo_2000_41 affd without published opinion ustc par big_number aftr 2d 6th cir the formula set forth in sec_219 and results ina total disallowance of the ira deduction where the total modified agi reported on a joint_return exceeds dollar_figure see id because as relevant herein modified_adjusted_gross_income means adjusted_gross_income computed without regard to any deduction for an ira -- - petitioners reported a modified agi of dollar_figure on their federal_income_tax return they are not entitled to any ira deduction if petitioner was an active_participant in a plan during petitioners contend that petitioner was not an active_participant in the plan because she earned only years_of_service credit during and at that rate they further argue that it would take over years to accumulate the minimum years of credited service to receive any regular retirement benefits we disagree this court has previously held that a person can be an active_participant even though she had only forfeitable rights to plan benefits and those rights were in fact forfeited prior to becoming vested see hanes v commissioner 85_tc_168 citing 683_f2d_57 3d cir affg t c memo wartes v commissioner tcmemo_1993_84 although banes involved an earlier version of sec_219 we apply its reasoning to the facts of the instant case eanes involved a taxpayer who forfeited all rights under an employer’s retirement_plan when he left after only sec_219 as applicable to the year in issue in 85_tc_168 citing 683_f2d_57 3d cir affg t c memo did not include a definition of active_participant the flush language currently contained in sec_219 referring to whether the individual’s rights under the plan are forfeitable was then only found in the legislative_history - months despite the short time the taxpayer worked we held that he was an active_participant in his employer’s plan and was not entitled to a deduction under sec_219 we stated while the result to petitioner seems harsh we cannot ignore the plain language of the statute and in effect rewrite this statute to achieve what would appear to be an equitable result eanes v commissioner supra pincite citing hildebrand v commissioner supra pincite in the instant case petitioner’s position is weaker than that of the taxpayer in hanes because there is no showing that petitioner through retirement discharge or otherwise has forfeited her service_credit with the mpsers moreover under sec_1_219-2 income_tax regs if an employee makes a voluntary or mandatory contribution to a defined_benefit_plan such employee is an active_participant in the plan for the taxable_year in which such contribution is made emphasis added as required under the act petitioner personally contributed dollar_figure or percent of the first dollar_figure of compensation to the plan during petitioners further contend that under their interpretation of sec_1_219-2 income_tax regs petitioner was not an active_participant in the plan the pertinent part of sec_1_219-2 income_tax regs provides the following an individual whose compensation_for the plan_year ending with or within his taxable_year is less than the amount necessary under the plan to accrue a benefit is not an active_participant in such plan --- - petitioners’ reliance on the above regulation is misplaced a plain reading of the regulation indicates that the regulation refers to a plan which utilizes compensation levels to distinguish who is eligible to accrue benefits under the plan the record lacks any evidence that mspers utilized an eligibility scheme based on compensation the plan clearly indicates that petitioner’s eligibility was mandatory and automatic whereas actual receipt of any benefits turned on petitioner’s ability to meet the minimum service credits and age requirement sec_1_219-2 income_tax regs does not address petitioner’s eligibility to receive benefits under the mpsers plan at the heart of petitioners’ argument is an equitable plea which this court has addressed on previous occasions it is sufficient to say that petitioners in effect are asking us to legislate changes in the statute as enacted by congress the power to legislate is exclusively the power of congress and not of this court see 270_us_245 upon the basis of the record we find that petitioner was an active_participant in a qualified_plan during accordingly petitioners are not entitled to deduct their ira contributions see sec_219 and we have considered all arguments by the parties and to the extent not discussed above conclude they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
